                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


THOMAS E. JONES,

                        Plaintiff,

v.                                                            Case No: 6:18-cv-1489-Orl-41DCI

WRIGHT NATIONAL FLOOD
INSURANCE COMPANY,

                        Defendant.
                                               /

                                               ORDER

        THIS CAUSE is before the Court on Defendant’s Motion to Dismiss (Doc. 7). Therein,

Defendant requests that the Court dismiss Plaintiff’s second and third causes of action as well as

Plaintiff’s requests for declaratory relief, bad faith damages, costs, expenses and interest. (Id. at

1). United States Magistrate Judge Daniel C. Irick submitted a Report and Recommendation (Doc.

23), in which he recommends granting the Motion. Judge Irick reasons that Counts II and III are

preempted by federal law and that Plaintiff is not entitled to declaratory relief, bad faith damages,

costs, expenses, or interest because these means of relief are not permitted by law for the claim

Plaintiff is bringing. (See generally id.).

        After a de novo review of the record, and noting that no objections were timely filed, this

Court agrees entirely with the analysis set forth in the Report and Recommendation.

        Accordingly, it is ORDERED and ADJUDGED as follows:

            1. The Report and Recommendation (Doc. 23) is ADOPTED and CONFIRMED and

                made a part of this Order.

            2. Defendant’s Motion to Dismiss (Doc. 7) is GRANTED.




                                              Page 1 of 2
           3. Counts II and III as well as Plaintiff’s request for declaratory relief, bad faith

              damages, costs, expenses, and interest are DISMISSED.

       DONE and ORDERED in Orlando, Florida on February 27, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                          Page 2 of 2
